Citation Nr: 1211855	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-32 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an initial compensable disability evaluation for diabetic neuropathy of the right upper extremity (major) prior to May 6, 2007; to an evaluation in excess of 10 percent from May 7, 2007, to March 17, 2009; and to an evaluation in excess of 30 percent from March 18, 2009.  

3.  Entitlement to an initial compensable disability evaluation for diabetic neuropathy of the left upper extremity (minor) prior to May 6, 2007; to an evaluation in excess of 10 percent from May 7, 2007, to March 17, 2009; and to an evaluation in excess of 20 percent from March 18, 2009.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for diabetic neuropathy of the right lower extremity prior to March 17, 2009; and to an evaluation in excess of 20 percent from March 18, 2009.  
5.  Entitlement to an initial disability evaluation in excess of 10 percent for diabetic neuropathy of the left lower extremity prior to March 17, 2009; and to an evaluation in excess of 20 percent from March 18, 2009.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1966 to July 1968, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal was remanded in February 2009 for evidentiary development.  

In June 2011, the Board solicited an opinion from a medical expert with the Veterans Health Administration, pursuant to 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901 (2011).  In August 2011, the appellant and his representative were provided with a copy of the VHA opinion and offered the opportunity to submit additional evidence or argument in accordance with 38 C.F.R. § 20.903(a).  

The issues of entitlement to higher initial ratings for diabetic neuropathy in the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record indicates that the Veteran's hypertension pre-existed his service-connected diabetes; the preponderance of the evidence shows that the Veteran's well-controlled hypertension was not aggravated by diabetes beyond the natural course of the disease process.  


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

The Veteran is represented by the Vietnam Veterans of America (VVA), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports, addendum opinions, and an expert opinion from a Veterans Health Administration cardiologist.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided a thorough VA examination which, in concert with other opinions of record, is adequate for resolving the issue of etiology; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic diseases, including hypertension, if manifest to a compensable degree within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Furthermore, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis-Hypertension

The Veteran in this case argues that his hypertension was caused or aggravated by service-connected diabetes.  He has not contended that hypertension had causal origins in active service.  

The Veteran had active service in the Republic of Vietnam, and based on this service, service connection was granted for diabetes as secondary to exposure to herbicides in that country.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran has not contended that his hypertension is likewise related to herbicide exposure; however, hypertension has been specifically found to not be a disorder included in the list of diseases subject to presumptive service connection based on herbicide exposure.  See 38 C.F.R. § 3.309(e), Note 3 ("for the purposes of this section, the term ischemic heart disease does not include hypertension").  Also, although the Veteran has not made such a contention, the Board notes that the service treatment records do not indicate a diagnosis of hypertension, and there is no evidence of hypertension manifest to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board will focus its analysis on whether hypertension was caused or aggravated by service-connected diabetes.  In this regard, it is noted that the post-service clinical record establishes that hypertension was first diagnosed approximately twenty years prior to 2006.  Thus, the diagnosis of this condition was in or around the year 1986, which was temporally before the diagnosis of diabetes.  The Veteran does not dispute this and there is no indication in the record that the Veteran's hypertension pre-existed his diabetes.  The Veteran was afforded a comprehensive VA internal medicine examination to address the etiology of his hypertension in August 2006.  The examiner in this case noted that the Veteran's hypertension pre-existed his diabetes, and consequently, that there could be no causal relationship.  Although the opinion is short, the rationale is not contradicted by the record or by the Veteran's assertions, and it is adequate with regard to the question of causation.  The opinion is not, however, adequate in any respect with the question of aggravation.  That is, the examiner did not address whether the long-standing hypertension was aggravated by the diabetes.  The Board noted this in February 2009, and ordered the case to be remanded for an addendum opinion addressing aggravation.  

The returned opinion, dated in March 2009, consisted of a simple conclusion that because the hypertension pre-existed diabetes, the condition was not aggravated by diabetes.  As there was no rationale associated with this, the Board requested an opinion from a cardiologist with the Veterans Health Administration (VHA).  

The VHA opinion was very thorough in its assessment.  The VA cardiologist reiterated that it was undisputed that the Veteran's hypertension pre-existed his diagnosis of diabetes.  With regard to aggravation, the VHA physician noted that hypertension had been effectively managed by no more than two modestly-dosed medications.  In essence, the cardiologist noted that because the hypertension has been relatively easy to manage effectively, it was hard to describe the Veteran's hypertension as having been aggravated.  The physician noted that there was no cerebrovascular accident (CVA or stroke), no evidence of left ventricular hypertrophy, no evidence of chronic renal insufficiency secondary to hypertension, and no evidence of coronary artery disease according to a 2005 nuclear stress test.  The physician's conclusion was "[i]n short, there is no evidence that there has been refractory hypertension or the end organ tissue damage it can provoke; hence, it is difficult to name diabetes as a co-morbidity that has 'aggravated' the patient's hypertension."   This doctor then reiterated his opinion that "it is my opinion that the Veteran's service-connected diabetes mellitus has not aggravated or accelerated the natural course of his hypertension and I see no evidence to support the Veteran's assertion that his service-connected diabetes can be singled out as a factor that has 'aggravated' his hypertension."  

The VHA opinion is very well-rationalized, and was based on a careful review of the medical records present in the claims file.  In concert with the earlier 2006 opinion that noted how hypertension pre-existed the onset of diabetes, the medical evidence is strongly against the Veteran's assertion of a secondary relationship.  Indeed, it is noted that the Veteran, as a lay person, can report on that which comes to him through his senses.  The Veteran does not, however, possess the requisite medical knowledge to offer an opinion on something as complex as the interrelationship between diabetes mellitus and hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is competent to identify a simple medical condition; however, more complex medical conditions and etiologies are outside of a layperson's knowledge base).  Thus, although his assertions are noted, they are heavily outweighed by the well-rationalized and detailed medical assessments of record which are decidedly against a finding of a causal or aggravating relationship.  

Although the Veteran's statements are credible, his lay assertions on the matter are outweighed by medical expert opinions which specifically note that hypertension pre-existed diabetes and that aggravation is not possible due to hypertension remaining well-controlled (and not productive of other cardiovascular impairments such as stroke, ventricular hypertrophy, chronic renal insufficiency, and coronary artery disease, etc.).   Accordingly, as the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes, is denied.  


REMAND

As a result of his service-connected diabetes mellitus, service connection has been granted for diabetic neuropathy of the bilateral lower and upper extremities.  The Veteran was initially awarded service connection for these disorders in a May 2006 rating decision, and a noncompensable rating was established for the upper extremities, with 10 percent ratings being put in place for the lower.  The Veteran filed a timely disagreement with these ratings, and based on subsequent medical evidence, the right upper extremity was increased to 10% as of May 7, 2007, and to 30 percent (major side) from March 18, 2009, to the present.  A similar "staged rating" was applied for the left upper extremity; however, as the left is the minor side, the rating in effect from March 18, 2009, to the present is only 20 percent.  With regard to the lower extremities, the Veteran's ratings were increased, bilaterally, from the initially assigned 10 to 20 percent, effective from March 18, 2009, to the present.  

The Veteran contends that his conditions have deteriorated past what is contemplated in the currently assigned ratings.  The Board, in a February 2009 remand, determined that further evidentiary development was necessary before a final rating could be made.  Specifically, it was felt that clarification was needed as to what impact, if any, a post-service cervical spine accident had in the Veteran's neuromuscular disability picture in the upper and lower extremities.  The returned opinion, dated in March 2009, established that the sensory deficits in the arms and legs are solely related to diabetes; however, it appears as if even further development is required before a final adjudication can be reached.  

Specifically, the 2009 examiner noted that there has been an increase in the sensory depravation since previous VA examinations in March 2006 and May 2007.  On the basis of this, the Veteran's ratings were raised in contemplation of "moderate" impairment of the sciatic and median nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8520.  The Veteran's representative has, however, seemed to posit that the Veteran's disability is even more severe and is continuing to increase in severity.  Specifically, in the informal presentation to the Board, the representative pointed out the conclusions of the March 2009 examiner and articulated that the Veteran has essentially no feeling in his legs and hands.  As such, the representative argued, there should be entitlement to a rating in excess of the respective 20 and 30 percent currently assigned evaluations.  

The March 2009 VA examiner did report an "almost complete loss of feeling" in the arms and legs.  Upon performing pinprick testing, however, this examiner seemed to confine his analysis to a general numbness associated with the neuropathy.  Indeed, although the examiner noted the Veteran's complaints, he also stated that the response to sensation was "reduced," and that sensation to vibratory stimulation was intact.  With regard to the legs, the examiner noted that there was a diminished sensation to light tough and pinprick.  

Essentially, the Board finds that the conclusions of this opinion are somewhat contradictory.  In stating that the Veteran has essentially no feeling in the extremities ("almost complete loss of feeling"), the analysis would potentially support a higher evaluation; however, pinprick and light touch testing performed by the same examiner seemed to indicate only some level of diminished and/or reduced sensation, and sensation to vibratory stimulation was noted as intact.  Thus, the results of this examination are not entirely useful in rating the severity of the Veteran's neuropathies.  Moreover, in noting that there had been a progressive worsening since 2007, the 2009 VA examination is suggestive that the Veteran's neuropathies are, in fact, progressive in nature.  Given this, and given that the last VA examination is approximately three years old, the Board is not confident that it has the most accurate assessment of the disability picture.  As that is the most crucial determination in a case for a higher rating, the case will be remanded so that a new, comprehensive VA examination addressing severity can be afforded.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied. 

2.  Schedule the Veteran for an examination for the purposes of determining the severity of the Veteran's current diabetic neuropathy in the bilateral upper and lower extremities.  The examiner should note if there is a total or near-total lack of sensation in the arms and feet, and should offer an opinion as to whether any incomplete paralysis in the upper or lower extremities is, in the professional judgment of the examiner, moderate or severe in nature.  A rationale should accompany any conclusions reached in the narrative portion of the examination report.  

3.  Following the directed development, the RO must conduct a de novo review of the claims on the merits. Should the claims not be granted in the entirety, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


